

113 S2449 RS: Autism Collaboration, Accountability, Research, Education, and Support Act of 2014
U.S. Senate
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 444113th CONGRESS2d SessionS. 2449IN THE SENATE OF THE UNITED STATESJune 9, 2014Mr. Menendez (for himself, Mr. Enzi, Mr. Kirk, Mr. Franken, Ms. Klobuchar, Mr. Burr, Mr. Schumer, Mr. Blunt, Mr. Harkin, Mr. Moran, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJune 26, 2014Reported by Mr. Harkin, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize certain provisions of the Public Health Service Act relating to autism, and for
			 other purposes.1.Short titleThis Act may be cited as the Autism Collaboration, Accountability, Research, Education, and Support Act of 2014 or the Autism CARES Act of 2014.2.National Autism Spectrum Disorder Initiative(a)In generalThe Secretary of Health and Human Services shall designate an existing official within the
			 Department of Health and Human Services to oversee, in consultation with
			 the Secretaries of Defense and Education, national autism spectrum
			 disorder research, services, and support activities.(b)DutiesThe official designated under subsection (a) shall—(1)implement autism spectrum disorder activities, taking into account the strategic plan developed by
			 the Interagency Autism Coordinating Committee under section 399CC(b) of
			 the Public Health Service Act (42 U.S.C. 280i–2(b)); and(2)ensure that autism spectrum disorder activities of the Department of Health and Human Services and
			 of other Federal departments and agencies are not unnecessarily
			 duplicative.3.Research programSection 399AA of the Public Health Service Act (42 U.S.C. 280i) is amended—(1)in subsection (a)(1), by inserting for children and adults after reporting of State epidemiological data;(2)in subsection (b)(1)—(A)by striking establishment of regional centers of excellence and inserting establishment or support of regional centers of excellence; and(B)by inserting for children and adults before the period at the end;(3)in subsection (b)(2), by striking center to be established and inserting center to be established or supported; and(4)in subsection (e), by striking 2014 and inserting 2019.4.Autism interventionSection 399BB of the Public Health Service Act (42 U.S.C. 280i–1) is amended—(1)in subsection (b)(1), by inserting culturally competent after provide;(2)in subsection (c)(2)(A)(ii), by inserting (which may include respite care for caregivers of individuals with an autism spectrum disorder) after services and supports;(3)in subsection (e)(1)(B)(v), by inserting before the semicolon the following: , which may include collaborating with research centers or networks to provide training for
			 providers of respite care (as defined in section 2901);(4)in subsection (f), by striking grants or contracts and all that follows through for individual with and inserting grants or contracts, which may include grants or contracts to research centers or networks, to
			 determine the
			 evidence-based practices for interventions to improve the physical and
			 behavioral health of individuals with; and(5)in subsection (g), by striking 2014 and inserting 2019.5.Interagency Autism Coordinating CommitteeSection 399CC of the Public Health Service Act (42 U.S.C. 280i–2) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking and annually update; and(ii)by striking intervention and inserting interventions, including school and community-based interventions;(B)by striking paragraph (2);(C)by redesignating paragraph (1) as paragraph (2), and inserting before such redesignated paragraph
			 the following:(1)monitor autism spectrum disorder research, and to the extent practicable services and support
			 activities, across all Federal
			 departments and agencies, including coordination of Federal activities
			 with respect to autism spectrum disorder;;(D)in paragraph (3), by striking recommendations to the Director of NIH;(E)in paragraph (4), by inserting before the semicolon the following: , and the process by which public feedback can be better integrated into such decisions; and(F)by striking paragraphs (5) and (6) and inserting the following:(5)develop a strategic plan for the conduct of, and support for, autism spectrum disorder research and
			 services and supports for individuals with an autism spectrum disorder and
			 the families of such individuals, which shall include—(A)proposed budgetary requirements; and(B)recommendations to ensure that autism spectrum disorder research, services, and support activities
			 of the Department of Health and Human Services and of other Federal
			 departments and agencies are not unnecessarily duplicative; and(6)submit to Congress and the President—(A)an annual update on the summary of advances described in paragraph (2); and(B)an annual update to the strategic plan described in paragraph (5), including any progress made in
			 achieving the goals outlined in such strategic plan.;(2)in subsection (c)—(A)in paragraph (1)—(i)by striking the paragraph heading and matter preceding subparagraph (A) and inserting the
			 following:(1)Federal membershipThe Committee shall be composed of the following Federal members—; (ii)in subparagraph (C)—(I)by inserting , such as the Administration for Community Living, Administration for Children and Families, the
			 Centers for Medicare & Medicaid Services, the Food and Drug Administration, and the Health Resources and Services
			 Administration before the semicolon at the end; and(II)by adding at the end and;(iii)in subparagraph (D)—(I)by inserting and the Department of Defense after Department of Education; and(II)by striking at the end ; and and inserting a period; and(iv)by striking subparagraph (E);(B)in paragraph (2)—(i)in the paragraph heading, by striking Additional and inserting Non-Federal;(ii)in the matter preceding subparagraph (A), by striking Not fewer than 6 members of the Committee, or 1/3 of the total membership of the Committee,
			 whichever is greater and inserting Not more than 1/2, but not fewer than 1/3, of the total membership of the Committee;(iii)in subparagraph (A), by striking one such member shall be an individual and inserting two such members shall be individuals;(iv)in subparagraph (B), by striking one such member shall be a parent or legal guardian and inserting two such members shall be parents or legal guardians; and(v)in subparagraph (C), by striking one such member shall be a representative and inserting two such members shall be representatives; and(C)by adding at the end the following:(3)Period of appointment; vacancies(A)Period of appointment for non-Federal membersNon-Federal members shall serve for a term of 4 years, and may be reappointed for one or more
			 additional 4-year term.(B)VacanciesA vacancy on the Committee shall be filled in the manner in which the original appointment was made
			 and shall not affect the powers or duties of the Committee. Any member
			 appointed to fill a vacancy for an unexpired term shall be appointed for
			 the remainder of such term. A member may serve after the expiration of the
			 member's term until a successor has been appointed.;(3)in subsection (d)—(A)by striking paragraph (2); and(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(4)in subsection (f), by striking 2014 and inserting 2019.6.ReportsSection 399DD of the Public Health Service Act (42 U.S.C. 280i–3) is amended—(1)in the section heading, by striking Report and inserting Reports;(2)in subsection (b), by redesignating paragraphs (1) through (9) as subparagraphs (A) through (I),
			 respectively, and realigning the margins accordingly;(3)by redesignating subsections (a) and (b) as paragraphs (1) and (2), respectively, and realigning
			 the margins accordingly;(4)by inserting after the section heading the following:(a)Progress report;(5)in subsection (a)(1) (as so redesignated)—(A)by striking 2 years after the date of enactment of the Combating Autism Reauthorization Act of 2011 and inserting 4 years after the date of enactment of the Autism CARES Act of 2014;(B)by inserting and the Secretary of Defense after the Secretary of Education; and(C)by inserting , and make publicly available, including through posting on the Internet Web site of the Department
			 of Health and Human Services, after Representatives;(6)in subsection (a)(2) (as so redesignated)—(A)in subparagraph (A), (as so redesignated), by striking Combating Autism Act of 2006 and inserting the Autism CARES Act of 2014;(B)in subparagraph (B) (as so redesignated), by striking particular provision of Combating Autism Act of 2006 and inserting amendments made by the Autism CARES Act of 2014;(C)by striking subparagraph (C) (as so redesignated), and inserting the following:(C)information on the incidence and prevalence of autism spectrum disorder, including available
			 information on the prevalence of autism spectrum disorder among children
			 and adults, and identification of any changes over time with respect to
			 the incidence and prevalence of autism spectrum disorder;;(D)in subparagraph (D) (as so redesignated), by striking 6-year period beginning on the date of enactment of the Combating Autism Act of 2006 and inserting 4-year period beginning on the date of enactment of the Autism CARES Act of 2014 and, as
			 appropriate, how this age varies across populations subgroups;(E)in subparagraph (E) (as so redesignated), by striking 6-year period beginning on the date of enactment of the Combating Autism Act of 2006 and inserting 4-year period beginning on the date of enactment of the Autism CARES Act of 2014 and, as
			 appropriate, how this age varies across populations subgroups;(F)in subparagraph (F) (as so redesignated), by inserting and, as appropriate, how this average time varies across populations subgroups after disabilities;(G)in subparagraph (G) (as so redesignated)—(i)by striking including by various subtypes, and inserting including by severity level as practicable,; and(ii)by striking child may and inserting child or other factors, such as demographic characteristics, may; and(H)by striking subparagraph (I) (as so redesignated), and inserting the following:(I)a description of the actions taken to implement and the progress made on implementation of the
			 strategic plan developed by the Interagency Autism Coordinating Committee.; and(7)by adding at the end the following new subsection:(b)Report on young adults and transitioning youth(1)In generalNot later than 2 years after the date of enactment of the Autism CARES Act of 2014, the Secretary
			 of Health and Human Services, in coordination with the Secretary of
			 Education and in collaboration with the Secretary of Transportation, the
			 Secretary of Labor, the Secretary of Housing and Urban Development, and
			 the Attorney General, shall prepare and submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives, a report concerning young
			 adults with autism spectrum disorder and the challenges related to the
			 transition from existing school-based services to those services available
			 during adulthood.(2)ContentsThe report submitted under paragraph (1) shall contain—(A)an overview of policies and programs relevant to young adults with autism spectrum disorder
			 relating to post-secondary school transitional services, including an
			 identification of existing Federal laws, regulations, policies, research,
			 and programs;(B)demographic characteristics of youth transitioning from school-based to community-based supports;(C)proposals on establishing best practices guidelines to ensure—(i)interdisciplinary coordination between all relevant services providers receiving Federal funding;(ii)coordination with transitioning youth and the family of such transitioning youth; and(iii)the inclusion of the transitioning youth’s Individualized Education Program as prescribed in
			 section 614 of the Individuals with Disabilities Education Act (20 U.S.C.
			 1414);(D)comprehensive approaches to transitioning from existing school-based services to services available
			 during adulthood, including—(i)services that increase access to, and improve integration and completion of, post-secondary
			 education, peer support, vocational training (as defined in section 103 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 723)), rehabilitation,
			 self-advocacy skills, and competitive, integrated employment;(ii)community-based behavioral supports and interventions;(iii)community-based integrated residential services, housing, and transportation;(iv)nutrition, health and wellness, recreational, and social activities;(v)personal safety services for individuals with autism spectrum disorder related to public safety
			 agencies or the criminal justice system; and(vi)evidence-based approaches for coordination of resources and services once individuals have aged out
			 of post-secondary education; and(E)proposals that seek to improve outcomes for adults with autism spectrum disorder making the
			 transition from a school-based support system to adulthood by—(i)increasing the effectiveness of programs that provide transition services;(ii)increasing the ability of relevant service providers to provide supports and services to
			 underserved populations and regions;(iii)increasing the efficiency of service delivery to maximize resources and outcomes, including with
			 respect to the integration of and collaboration among services for
			 transitioning youth;(iv)ensuring access to all services necessary to transitioning youth of all capabilities; and(v)encouraging transitioning youth to utilize all available transition services to maximize
			 independence, equal opportunity, full participation, and self-sufficiency..7.Authorization of appropriationsSection 399EE of the Public Health Service Act (42 U.S.C. 280i–4) is amended—(1)in subsection (a), by striking fiscal years 2012 through 2014 and inserting fiscal years 2015 through 2019;(2)in subsection (b), by striking fiscal years 2011 through 2014 and inserting fiscal years 2015 through 2019; and(3)in subsection (c), by striking $161,000,000 for each of fiscal years 2011 through 2014 and inserting $190,000,000 for each of fiscal years 2015 through 2019.1.Short titleThis Act may be cited as the Autism Collaboration, Accountability, Research, Education, and Support Act of 2014 or the Autism CARES Act of 2014.2.National Autism Spectrum Disorder Initiative(a)In generalThe Secretary of Health and Human Services shall designate an existing official within the
			 Department of Health and Human Services to oversee, in consultation with
			 the Secretaries of Defense and Education, national autism spectrum
			 disorder research, services, and support activities.(b)DutiesThe official designated under subsection (a) shall—(1)implement autism spectrum disorder activities, taking into account the strategic plan developed by
			 the Interagency Autism Coordinating Committee under section 399CC(b) of
			 the Public Health Service Act (42 U.S.C. 280i–2(b)); and(2)ensure that autism spectrum disorder activities of the Department of Health and Human Services and
			 of other Federal departments and agencies are not unnecessarily
			 duplicative.3.Research programSection 399AA of the Public Health Service Act (42 U.S.C. 280i) is amended—(1)in subsection (a)(1), by inserting for children and adults after reporting of State epidemiological data;(2)in subsection (b)(1)—(A)by striking establishment of regional centers of excellence and inserting establishment or support of regional centers of excellence; and(B)by inserting for children and adults before the period at the end;(3)in subsection (b)(2), by striking center to be established and inserting center to be established or supported; and(4)in subsection (e), by striking 2014 and inserting 2019.4.Autism interventionSection 399BB of the Public Health Service Act (42 U.S.C. 280i–1) is amended—(1)in subsection (b)(1), by inserting culturally competent after provide;(2)in subsection (c)(2)(A)(ii), by inserting (which may include respite care for caregivers of individuals with an autism spectrum disorder) after services and supports;(3)in subsection (e)(1)(B)(v), by inserting before the semicolon the following: , which may include collaborating with research centers or networks to provide training for
			 providers of respite care (as defined in section 2901);(4)in subsection (f), by striking grants or contracts and all that follows through for individuals with and inserting grants or contracts, which may include grants or contracts to research centers or networks, to
			 determine the
			 evidence-based practices for interventions to improve the physical and
			 behavioral health of individuals with; and(5)in subsection (g), by striking 2014 and inserting 2019.5.Interagency Autism Coordinating CommitteeSection 399CC of the Public Health Service Act (42 U.S.C. 280i–2) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking and annually update; and(ii)by striking intervention and inserting interventions, including school and community-based interventions;(B)by striking paragraph (2);(C)by redesignating paragraph (1) as paragraph (2), and inserting before such redesignated paragraph
			 the following:(1)monitor autism spectrum disorder research, and to the extent practicable services and support
			 activities, across all relevant Federal
			 departments and agencies, including coordination of Federal activities
			 with respect to autism spectrum disorder;;(D)in paragraph (3), by striking recommendations to the Director of NIH;(E)in paragraph (4), by inserting before the semicolon the following: , and the process by which public feedback can be better integrated into such decisions; and(F)by striking paragraphs (5) and (6) and inserting the following:(5)develop a strategic plan for the conduct of, and support for, autism spectrum disorder research,
			 including as practicable for
			 services and supports for individuals with an autism spectrum disorder and
			 the families of such individuals, which shall include—(A)proposed budgetary requirements; and(B)recommendations to ensure that autism spectrum disorder research,  and services and support
			 activities to the extent practicable,
			 of the Department of Health and Human Services and of other Federal
			 departments and agencies are not unnecessarily duplicative; and(6)submit to Congress and the President—(A)an annual update on the summary of advances described in paragraph (2); and(B)an annual update to the strategic plan described in paragraph (5), including any progress made in
			 achieving the goals outlined in such strategic plan.;(2)in subsection (c)—(A)in paragraph (1)—(i)by striking the paragraph designation, the heading, and the matter preceding subparagraph (A) and
			 inserting the
			 following:(1)Federal membershipThe Committee shall be composed of the following Federal members—; (ii)in subparagraph (C)—(I)by inserting , such as the Administration for Community Living, Administration for Children and Families, the
			 Centers for Medicare & Medicaid Services, the Food and Drug Administration, and the Health Resources and Services
			 Administration before the semicolon at the end; and(II)by adding at the end and;(iii)in subparagraph (D)—(I)by inserting and the Department of Defense after Department of Education; and(II)by striking at the end ; and and inserting a period; and(iv)by striking subparagraph (E);(B)in paragraph (2)—(i)in the paragraph heading, by striking Additional and inserting Non-Federal;(ii)in the matter preceding subparagraph (A), by striking Not fewer than 6 members of the Committee, or 1/3 of the total membership of the Committee,
			 whichever is greater and inserting Not more than ½, but not fewer than 1/3, of the total membership of the Committee;(iii)in subparagraph (A), by striking one such member shall be an individual and inserting two such members shall be individuals;(iv)in subparagraph (B), by striking one such member shall be a parent or legal guardian and inserting two such members shall be parents or legal guardians; and(v)in subparagraph (C), by striking one such member shall be a representative and inserting two such members shall be representatives; and(C)by adding at the end the following:(3)Period of appointment; vacancies(A)Period of appointment for non-Federal membersNon-Federal members shall serve for a term of 4 years, and may be reappointed for one or more
			 additional 4-year terms.(B)VacanciesA vacancy on the Committee shall be filled in the manner in which the original appointment was made
			 and shall not affect the powers or duties of the Committee. Any member
			 appointed to fill a vacancy for an unexpired term shall be appointed for
			 the remainder of such term. A member may serve after the expiration of the
			 member's term until a successor has been appointed.;(3)in subsection (d)—(A)by striking paragraph (2); and(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(4)in subsection (f), by striking 2014 and inserting 2019.6.ReportsSection 399DD of the Public Health Service Act (42 U.S.C. 280i–3) is amended—(1)in the section heading, by striking Report and inserting Reports;(2)in subsection (b), by redesignating paragraphs (1) through (9) as subparagraphs (A) through (I),
			 respectively, and realigning the margins accordingly;(3)by redesignating subsections (a) and (b) as paragraphs (1) and (2), respectively, and realigning
			 the margins accordingly;(4)by inserting after the section heading the following:(a)Progress report;(5)in subsection (a)(1) (as so redesignated)—(A)by striking 2 years after the date of enactment of the Combating Autism Reauthorization Act of 2011 and inserting 4 years after the date of enactment of the Autism CARES Act of 2014;(B)by inserting and the Secretary of Defense after the Secretary of Education; and(C)by inserting , and make publicly available, including through posting on the Internet Web site of the Department
			 of Health and Human Services, after Representatives; and(6)in subsection (a)(2) (as so redesignated)—(A)in subparagraph (A), (as so redesignated), by striking Combating Autism Act of 2006 and inserting Autism CARES Act of 2014;(B)in subparagraph (B) (as so redesignated), by striking particular provisions of Combating Autism Act of 2006 and inserting amendments made by the Autism CARES Act of 2014;(C)by striking subparagraph (C) (as so redesignated), and inserting the following:(C)information on the incidence and prevalence of autism spectrum disorder, including available
			 information on the prevalence of autism spectrum disorder among children
			 and adults, and identification of any changes over time with respect to
			 the incidence and prevalence of autism spectrum disorder;;(D)in subparagraph (D) (as so redesignated), by striking 6-year period beginning on the date of enactment of the Combating Autism Act of 2006 and inserting 4-year period beginning on the date of enactment of the Autism CARES Act of 2014 and, as
			 appropriate, how this age varies across population subgroups;(E)in subparagraph (E) (as so redesignated), by striking 6-year period beginning on the date of enactment of the Combating Autism Act of 2006 and inserting 4-year period beginning on the date of enactment of the Autism CARES Act of 2014 and, as
			 appropriate, how this age varies across population subgroups;(F)in subparagraph (F) (as so redesignated), by inserting and, as appropriate, how such average time varies across population subgroups before the semicolon at the end;(G)in subparagraph (G) (as so redesignated)—(i)by striking including by various subtypes, and inserting including by severity level as practicable,; and(ii)by striking child may and inserting child or other factors, such as demographic characteristics, may; and(H)by striking subparagraph (I) (as so redesignated), and inserting the following:(I)a description of the actions taken to implement and the progress made on implementation of the
			 strategic plan developed by the Interagency Autism Coordinating Committee
			 under section 399CC(b).; and(7)by adding at the end the following new subsection:(b)Report on young adults and transitioning youth(1)In generalNot later than 2 years after the date of enactment of the Autism CARES Act of 2014, the Secretary
			 of Health and Human Services, in coordination with the Secretary of
			 Education and in collaboration with the Secretary of Transportation, the
			 Secretary of Labor, the Secretary of Housing and Urban Development, and
			 the Attorney General, shall prepare and submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives, a report concerning young
			 adults with autism spectrum disorder and the challenges related to the
			 transition from existing school-based services to those services available
			 during adulthood.(2)ContentsThe report submitted under paragraph (1) shall contain—(A)demographic characteristics of youth transitioning from school-based to community-based supports;(B)an overview of policies and programs relevant to young adults with autism spectrum disorder
			 relating to post-secondary school transitional services, including an
			 identification of existing Federal laws, regulations, policies, research,
			 and programs;(C)proposals on establishing best practices guidelines to ensure—(i)interdisciplinary coordination between all relevant service providers receiving Federal funding;(ii)coordination with transitioning youth and the family of such transitioning youth; and(iii)inclusion of the individualized education program for the transitioning youth, as prescribed in
			 section 614 of the Individuals with Disabilities Education Act (20 U.S.C.
			 1414);(D)comprehensive approaches to transitioning from existing school-based services to services available
			 during adulthood, including—(i)services that increase access to, and improve integration and completion of, post-secondary
			 education, peer support, vocational training (as defined in section 103 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 723)), rehabilitation,
			 self-advocacy skills, and competitive, integrated employment;(ii)community-based behavioral supports and interventions;(iii)community-based integrated residential services, housing, and transportation;(iv)nutrition, health and wellness, recreational, and social activities;(v)personal safety services for individuals with autism spectrum disorder related to public safety
			 agencies or the criminal justice system; and(vi)evidence-based approaches for coordination of resources and services once individuals have aged out
			 of post-secondary education; and(E)proposals that seek to improve outcomes for adults with autism spectrum disorder making the
			 transition from a school-based support system to adulthood by—(i)increasing the effectiveness of programs that provide transition services;(ii)increasing the ability of the relevant service providers described in subparagraph (C) to
			 provide supports and services to underserved populations and regions;(iii)increasing the efficiency of service delivery to maximize resources and outcomes, including with
			 respect to the integration of and collaboration among services for
			 transitioning youth;(iv)ensuring access to all services necessary to transitioning youth of all capabilities; and(v)encouraging transitioning youth to utilize all available transition services to maximize
			 independence, equal opportunity, full participation, and self-sufficiency..7.Authorization of appropriationsSection 399EE of the Public Health Service Act (42 U.S.C. 280i–4) is amended—(1)in subsection (a), by striking fiscal years 2012 through 2014 and inserting fiscal years 2015 through 2019;(2)in subsection (b), by striking fiscal years 2011 through 2014 and inserting fiscal years 2015 through 2019; and(3)in subsection (c), by striking $161,000,000 for each of fiscal years 2011 through 2014 and inserting $190,000,000 for each of fiscal years 2015 through 2019.June 26, 2014Reported with an amendment